 


109 HJ 49 IH: Proposing an amendment to the Constitution of the United States regarding the appointment of individuals to serve as Members of the House of Representatives when, in a national emergency, a significant number of Members are unable to serve due to death, resignation, or incapacity.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 49 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Ms. Zoe Lofgren of California introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding the appointment of individuals to serve as Members of the House of Representatives when, in a national emergency, a significant number of Members are unable to serve due to death, resignation, or incapacity. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.With the approval of two thirds of each House of Congress, Congress may by law provide for the appointment of temporary members of the House of Representatives to serve during any period in which 30 percent or more of the seats of the House of Representatives are vacant due to death, resignation, or incapacity. 
2.Any temporary member appointed pursuant to a law enacted to carry out this article shall serve until a member is elected to fill the vacancy in accordance with the applicable laws regarding special elections in the State involved or until the expiration of the 6-month period which begins on the first day of the temporary member’s service, whichever occurs earlier. . 
 
